Exhibit (a)(14) PRUDENTIAL JENNISON SMALL COMPANY FUND, INC. ARTICLES SUPPLEMENTARY Prudential Jennison Small Company Fund, Inc., a Maryland corporation (the “Corporation”), having its principal office in Baltimore City, Maryland, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:Pursuant to authority expressly vested in the Board of Directors of the Corporation (the “Board of Directors”) by Article IV, Section 2 of the charter of the Corporation (the “Charter”), the Board of Directors has duly reclassified and designated the following authorized but unissued shares of stock of the Corporation as shares of Class Q Common Stock, $.01 par value per share, of the Corporation (“Class Q Common Stock”), with the terms set forth in these Articles Supplementary: Class B Common Stock105,000,000 shares
